Title: From James Madison to Edmund Pendleton, 23 September 1789
From: Madison, James
To: Pendleton, Edmund


Dear Sir
N. Y. Sepr. 23. 1789.
The pressure of unfinished business has suspended the adjournment of Congs. till saturday next. Among other articles which required it was the plan of amendments, on which the two Houses so far disagreed as to require conferences. It will be impossible I find to prevail on the Senate to concur in the limitation on the value of appeals to the Supreme Court, which they say is unnecessary, and might be embarrassing in questions of national or constitutional importance in their principle, tho’ of small pecuniary amount. They are equally inflexible in opposing a definition of the locality of Juries. The vicinage they contend is either too vague or too strict a term, too vague if depending on limits to be fixed by the pleasure of the law, too strict if limited to the County. It was proposed to insert after the word juries—“with the accustomed requisites”—leaving the definition to be construed according to the judgment of professional men. Even this could not be obtained. The truth is that in most of the States the practice is different, and hence the irreconciliable difference of ideas on the subject. In some States, jurors are drawn from the whole body of the community indiscrim[in]ately; In others, from large districts comprehending a number of Counties; and in a few only from a single County. The Senate suppose also that the provision for vicinage in the Judiciary bill, will sufficiently quiet the fears which called for an amendment on this point. On a few other points in the plan the Senate refuse to join the House of Reps.
The bill establishing the permanent Seat of Govt. has passd. the H. of Reps. in favr. of the Susquehannah. Some of the Southern Members, despaired so much of ever getting any thing better, that they fell into the majority. Even some of the Virginians leaned that way. My own judgment was opposed to any compromise, on the supposition that we had nothing worse to fear than the Susquehannah and could obtain that at any time, either by uniting with the Eastern States, or Pennsylva. The bill however is by no means sure of passing the Senate in its present form. It is even possible that it may fall altogether. Those who wish to do nothing at this time, added to those who disapprove of the Susquehannah, either as too far South, or too far North, or not susceptible of early conveniences for the fiscal administration, may form a majority who will directly or indirectly frustrate the measure. In case of an indirect mode, some other place, will be substituted for Susquehannah, as Trenton or Germantown, neither of which can I conceive be effectively established, and either of which might get a majority, composed of sincere and insidious votes.
The inclosed papers contain very interesting accounts from France. I have a letter from Mr. Jefferson of July 22 & 23, confirming the substance of them. The King has thrown himself finally on his people, recalled Neckar, dismissed the troops, and in short given a Carte Blanche to the National Assembly, who are at work in forming a regular Constitution. The tumults in Paris have been dreadful, but at the same time mixed with a steddy attention to the main object. The City have formed a Militia & put Fayette at the head—and committees of safety according to the American model. With very affecte. regard I remain Dear Sir, Your friend & servt.
Js. Madison Jr.
